United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-1071
                                   ___________

Philomene E. Johnson,                   *
                                        *
            Appellant,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of North Dakota.
Kenneth S. Apfel,                       *    [UNPUBLISHED]
                                        *
            Appellee.                   *
                                   ___________

                         Submitted: October 7, 1998

                               Filed: November 2, 1998
                                   ___________

Before WOLLMAN, HANSEN, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

      Philomene E. Johnson appeals the district court&s1 grant of summary judgment
affirming the Social Security Commissioner&s decision to deny her application for
supplemental security income. Having reviewed the record and the parties& briefs, we



      1
      The Honorable Rodney S. Webb, Chief Judge, United States District Court for
the District of North Dakota, adopting the report and recommendations of the
Honorable Karen K. Klein, United States Magistrate Judge for the District of North
Dakota.
conclude that no error of law or fact appears and that an opinion would lack
precedential value. We affirm the district court&s judgment. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                       -2-